Citation Nr: 0424390	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Eckart



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Review of the procedural history indicates that the RO 
initially denied service connection for a right ankle injury 
and kidney infection in a November 1991.  The veteran is 
noted to have filed a notice of disagreement with this rating 
in December 1991.  Despite this, the RO is noted to have 
issued subsequent rating decisions, including the most recent 
rating decision of February 2002, which determined that the 
November 1991 rating was a final decision and that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a right 
ankle injury.  The veteran is noted to have disagreed with 
the February 2002 rating and filed a substantive appeal in 
September 2002, within 60 days of receipt of the August 2002 
statement of the case.  Therefore, the Board finds that the 
original November 1991 rating for service connection for a 
right ankle disorder was timely appealed and there is no need 
to address the question of new and material evidence for this 
issue.

The RO also denied service connection for a kidney disorder 
in the December 1991 rating decision.  The veteran's December 
1991 notice of disagreement was a general disagreement with 
the entire rating.  Thus the NOD encompassed this issue as 
well as the right ankle issue.  A statement of the case has 
yet to be issued addressing this issue.

The Board also notes that the veteran filed a July 2003 
notice of disagreement with a June 2003 rating decision that 
denied entitlement to service connection for post traumatic 
stress disorder.  The RO sent the veteran a letter in August 
2003 describing the veteran his appellate options, including 
the option to have his case reviewed by a decision review 
officer (DRO).  This letter said that if the veteran did not 
return a statement indicating that he wished DRO review of 
his case within 60 days, the traditional appellate process 
would be used to review this issue.  The veteran did not opt 
to have his case undergo DRO review.  However, to date, a 
statement of the case (SOC) has yet to be furnished 
addressing this PTSD claim.  Where an SOC has not been 
provided following the timely filing of an NOD, a remand to 
the RO is required.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issues of entitlement to service connection for a kidney 
disorder and for PTSD are addressed in the REMAND portion of 
the decision below and  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's right ankle disorder is not shown to be related 
to service or an incident of service origin.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in December 2001, May 2003 and September 
2003, as well as by the discussions in the November 1991 
rating decision, August 2002 statement of the case (SOC), and 
August 2003 SSOC.  By means of these documents, the veteran 
was told of the requirements to establish service connection 
for a right ankle disorder, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
November 1991, several years prior to the passage of the 
VCAA.  Therefore, compliance with 38 U.S.C.A. § 5103(a) prior 
to the decision was not possible.  The veteran was not 
provided with a duty to assist letter that specifically 
complied with the provisions of the VCAA until December 2001.  
A follow up duty to assist letter was sent to the veteran in 
September 2003, although this letter described the issue in 
terms of whether new and material evidence had been submitted 
to reopen the claim.  These letters specifically advised him 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in December 
2001 and May 2003, his claim was readjudicated based upon all 
the evidence of record in August 2003.  Another letter was 
sent in September 2003 asking for the veteran to submit 
additional evidence regarding private treatment, but the 
veteran did not comply with this request.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records were previously obtained and 
associated with the claims folder, an, private and VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  There is no indication of 
any relevant records that the RO failed to obtain.  

In July 2004 the veteran is noted to have withdrawn his 
request to appear in a hearing, in response to a letter sent 
him advising him that due to an equipment malfunction, the 
transcript of a Board hearing he underwent was destroyed.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this matter, the evidence of record is sufficient 
to the extent that an examination is not needed and would 
only serve to further delay this matter.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for a right ankle disorder.  Service medical 
records show that he had no evidence of right ankle problems 
on entrance examination of August 1974.  An episode of pain 
in the right ankle was noted in January 1975, along with pain 
in the arch.  The diagnosis was fallen arches and he was 
prescribed a metatarsal arch support.  An April 1975 
treatment record again shows complaints of an ankle hurting 
during P.E.  The impression was fallen arches and he was 
advised to continue using arch supports.  Another April 1975 
record from a few days later reveals a history given by the 
veteran of having a previous break of the right ankle 1 year 
ago.  The ankle was now giving him pain.  On physical 
examination, no crepitus or swelling was noted and the ankle 
had full range of motion.  The impression was ankle sprain.  
Subsequent service medical records are silent for any right 
ankle complaints.  His separation examination of June 1977 
reflects normal findings of the lower extremities and feet 
and he denied any foot, bone or joint problems in his report 
of medical history from the same time.

A November 1977 VA examination yielded findings of a normal 
musculoskeletal system with no complaints.

Pharmacy records from 2000 to 2002 reflect that the veteran 
was prescribed medications including hydrocodone, but there 
is no indication about what disability the medications were 
intended to treat.

Subsequent medical records did not show evidence of a right 
ankle problem until a VA medical record from August 2002 
showed complaints of right ankle pain.  Physical examination 
revealed the right ankle to not be swollen or deformed, 
although he complained of pain when the physician palpated 
anywhere on the ankle or stressed the ligaments.  Otherwise 
he did not resist the examination and no evidence of 
instability was found.  The impression included DJD.  

VA treatment records from 2003 reflect continued complaints 
involving the right ankle.  VA clinic records from April 2003 
reveal that the veteran was seen claiming that he had 
fractured his right ankle 2 months ago, the last week of 
January and that he was treated at a private hospital at that 
time.  He complained of right ankle pain and wanted pain 
medicine.  A physical examination of the ankle revealed no 
swelling, no erythema, no crepitus and no instability.  The 
veteran failed to cooperate for examination of active and 
passive range of motion and complained of pain upon barely 
touching his ankle.  The assessment was subjective right 
ankle pain with no clinical evidence of any impairment.  An 
X-ray of the right ankle taken in April 2003 was normal.  

A May 2003 record shows the veteran to have presented to the 
clinic with four to six week history of pain in the right 
ankle due to gout and flat feet.  The veteran claimed a 
history of gout but denied taking medication for it at 
present.  He also wished to have orthotics consult for shoe 
inserts.  He was also prescribed pain medication.  The 
assessment was chronic ankle pain and he was referred to 
ortho for possible inserts.  He was seen again in June 2003 
with the same complaints of right ankle pain said to be 
related to gout and arthritis.  The treating physician noted 
that the veteran had been taking more than the prescribed 
amount of medicine and refused to renew some of the pain 
prescriptions due to substance abuse concerns. 

A July 2003 VA clinic note revealed complaints of flat feet, 
gout and right ankle swelling.  The veteran indicated that he 
broke his right ankle in the army and has had problems with 
it ever since.  The physician noted that the veteran's right 
ankle X-rays have been consistently normal in the past.  The 
veteran was noted to be hoping to obtain narcotic pain 
medication, which was denied due to his past history of 
substance abuse.  The clinical examination of the right ankle 
revealed the ankle to not be unstable, swollen or deformed.  
The impression was substance abuse and chronic ankle pain, 
with no pathology found.  Plans were made to X-ray the ankle, 
however the veteran is noted to have been a no show for an 
appointment scheduled a few days later.  An October 2003 
telephone treatment record again documents complaints of 
right ankle pain, with the veteran giving a history of the 
condition being service related and having persisted for 
several years.  A January 2004 treatment record reflects that 
the veteran requested pain medication for his right ankle 
pain and gave a history of injuring it 20 years ago.  His 
ankles were both normal although his feet were noted to be 
flat bilaterally.  The assessment was flat feet and right 
ankle pain.  Arch supports were recommended.  

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and arthritis is manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In this case, the veteran is shown to have been seen for two 
occasions of right ankle pain in service, in January 1975 and 
April 1975.  These instances of ankle pain were not shown to 
have continued in service and thus appear to have been acute 
and transitory.  His separation examination of June 1977 
showed normal findings of the lower extremities and feet and 
he denied any foot, bone or joint problems in his report of 
medical history from the same time.

There is also no objective evidence of a right ankle 
arthritis problem having been manifested to a degree of 10 
percent disabling within one year of his discharge.  The 
November 1977 VA examination revealed no evidence of right 
ankle problems.  Right ankle complaints were not shown again 
until August 2002, when he was seen for other problems.  
Thereafter, the veteran is noted to have been treated 
repeatedly for right ankle complaints beginning in April 
2002, although the objective findings showing essentially a 
normal ankle did not correlate with the veteran's subjective 
complaints of pain.  This discrepancy between objective and 
subjective complaints was pointed out by treating physicians.  
These physicians also expressed concerns about the veteran's 
repeated attempts to obtain pain medication in light of a 
substance abuse history.  Furthermore the veteran gave 
conflicting histories of the origin of his ankle pain, with a 
history of breaking the ankle in January 2003 given in April 
2003.  X-rays from April 2003 were noted to be normal.  
Subsequent to this the veteran claimed in July 2003 and in 
October 2003 that his ankle was broken in service.  

Thus, the Board finds that the veteran's current right ankle 
problem, which is essentially subjective complaints of pain, 
is not shown to have been acquired in service, or to be due 
to a presumptive arthritis set forth in 38 C.F.R. § 3.309 
having manifested within a year of discharge from the 
service.  Therefore the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection a right ankle disorder.  


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.  


REMAND

In November 1991, the RO denied the veteran's claim for 
entitlement to service connection for a kidney disorder, as 
well as for a right ankle disorder.  In December 1991, the 
appellant filed a notice of disagreement (NOD) as to the 
entire rating decision.  

In June 2003 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement in July 2003.  He did not 
choose the option to have his case reviewed by a DRO upon 
receipt of a DRO letter in August 2003.  

To date, a statement of the case addressing these issues is 
not of record. The United States Court of Appeals for 
Veterans Claims (Court) has directed that where an appellant 
has submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, these issues is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002) is completed, consistent with 
pertinent judicial precedents and 
legislative enactments.

2.  The RO should provide the appellant 
an SOC on the issues of entitlement to 
service connection for a kidney disorder 
and for PTSD.  The appellant should be 
provided all appropriate laws and 
regulations pertinent to these issues, 
and apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



